RESPONSE TO AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 1, 2, 4–9, 11–16 and 18–23 are pending in this application.
Claims 3, 10 and 17 are canceled.
Claims 21–23 are new.
Claims 1, 2, 6–9, 13–16, 20 and 21 are allowed.
Claims 22 and 23 are objected to.
Claims 4, 5, 11, 12, 18 and 19 are rejected.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6/30/2021 has been entered.
 Claim Objections
Claims 22 and 23 are objected to because of the following informalities: the limitation “at least one a border leaf” should probably read “at least one of a border leaf”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 5, 11, 12, 18 and 19 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The identified claims depend from a base claim which is canceled. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Response to Arguments
Applicant’s arguments, see pages 9–11, filed 6/30/2021, with respect to the rejection(s) of claim(s) 1, 2, 4–9, 11–16 and 18–20 under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.
Claim Rejections - 35 USC § 103
The 35 U.S.C. § 103 rejection of claims 1, 2, 4–9, 11–16 and 18–20 are hereby withdrawn in light of the amendments and arguments filed on 6/30/2021.
Allowable Subject Matter
Claims 1, 2, 6–9, 13–16, 20 and 21 are allowed.
Claims 22 and 23 are also allowable but for the objection identified above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wolf et al. (2002/0178380) discloses policy engine generating configlets that are vendor-neutral, vendor-specific or both that enables child configlet to inherit properties which can be applied to particular devices according to said configlets.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAE KIM whose telephone number is (571)270-0621.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/DAE KIM/
Examiner, Art Unit 2458       

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458